Exhibit 10.7

STARWOOD PROPERTY TRUST, INC.

EQUITY PLAN

RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT (the "Agreement"), is made by and between
Starwood Property Trust, Inc., a Maryland corporation (the "Company"), and the
"Grantee," effective for vesting purposes as of ____________ (the “Effective
Date”).

WHEREAS, the Company has adopted the Starwood Property Trust, Inc. Equity Plan
(the "Plan"), pursuant to which the Company may grant to eligible officers,
advisers and consultants shares of Stock which are restricted as to transfer
(shares so restricted hereinafter referred to as "Restricted Stock");

WHEREAS, the Grantee is providing bona fide services to the Company on the date
of this Agreement;

WHEREAS, the Company desires to grant to the Grantee the number of shares of
Restricted Stock provided for herein;

NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:

Section 1.        Grant of Restricted Stock Award

(a)        Grant of Restricted Stock.  The Company hereby grants to the Grantee
number of shares of Restricted Stock set forth on the Grantee’s Computershare
award notification, on the terms and conditions set forth in this Agreement and
as otherwise provided in the Plan.

(b)        Incorporation of Plan.  The provisions of the Plan are hereby
incorporated herein by reference.  Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan.  The Board shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations thereunder, and its decision shall be binding and
conclusive upon the Grantee and its representatives in respect of any questions
arising under the Plan or this Agreement.





1

--------------------------------------------------------------------------------

 



Section 2.        Terms and Conditions of Award

The grant of Restricted Stock provided in Section 1(a) shall be subject to the
following terms, conditions and restrictions:

(a)        Ownership of Shares. Subject to the restrictions set forth in the
Plan and this Agreement, the Grantee shall possess all incidents of ownership of
the Restricted Stock granted hereunder, including the right to receive dividends
and distributions with respect to such Stock, as set forth in clause (b) below,
and the right to vote such Stock.

(b)        Payment of Dividends/Distributions.  The Grantee shall be entitled to
receive dividends and distributions which become payable on the Restricted Stock
at the time such dividends or distributions are paid to other holders of
Stock.  Stock or other property (other than cash) distributed in connection with
a dividend or distribution payable with respect to the Restricted Stock shall be
subject to restrictions and a risk of forfeiture to the same extent as such
Restricted Stock.

(c)        Restrictions.  Restricted Stock and any interest therein, may not be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of
prior to the lapse of restrictions set forth in this Agreement applicable
thereto, as set forth in Section 2(e).  The Board may in its discretion, cancel
all or any portion of any outstanding restrictions prior to the expiration of
the periods provided under Section 2(e).

(d)        Certificate; Restrictive Legend.  The Grantee agrees that any
certificate issued for Restricted Stock prior to the lapse of any outstanding
restrictions relating thereto shall be inscribed with the following legend:

THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS, INCLUDING FORFEITURE PROVISIONS AND RESTRICTIONS AGAINST
TRANSFER (THE "RESTRICTIONS"), CONTAINED IN THE STARWOOD PROPERTY TRUST, INC.
EQUITY PLAN AND AN AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND
STARWOOD PROPERTY TRUST, INC.  ANY ATTEMPT TO DISPOSE OF THESE SHARES IN
CONTRAVENTION OF THE RESTRICTIONS, INCLUDING BY WAY OF SALE, ASSIGNMENT,
TRANSFER, PLEDGE, HYPOTHECATION OR OTHERWISE, SHALL BE NULL AND VOID AND WITHOUT
EFFECT.

(e)        Lapse of Restrictions; Forfeiture.  Except as may otherwise be
provided herein, the restrictions on transfer set forth in Section 2(c) shall
lapse with respect to thirty-three and





2

--------------------------------------------------------------------------------

 



one-third percent (33-1/3%) of the shares of Restricted Stock granted hereunder
on each of the first three anniversaries of the Effective Date, subject to the
Grantee’s continuing to provide service to the Company as of such vesting date.

Notwithstanding the foregoing, the Restricted Stock granted hereunder (and any
then unvested dividends and distributions thereon) shall become immediately
vested and free of transfer restrictions upon (i) a Change in Control prior to
the termination of the Grantee’s service to the Company, or (ii) the termination
of the Grantee’s service by the Company without Cause.

Upon each lapse of restrictions relating to Restricted Stock, the Company shall
issue to the Grantee a stock certificate representing a number of shares of
Stock, free of the restrictive legend described in Section 2(d), equal to the
number of shares subject to this Restricted Stock award with respect to which
such restrictions have lapsed.  If certificates representing such Restricted
Stock shall have theretofore been delivered to the Grantee, such certificates
shall be returned to the Company, complete with any necessary signatures or
instruments of transfer prior to the issuance by the Company of such unlegended
shares of Stock.

Upon termination of the Grantee’s service to the Company by the Company for
Cause or by the Grantee for any reason, any as yet unvested Restricted Stock and
dividends or distributions thereon shall be immediately forfeited.  Such
Restricted Stock and any unpaid dividends or distributions with respect to
Restricted Stock forfeited pursuant to this Section 2(e) shall be transferred
to, and reacquired by, the Company without payment of any consideration by the
Company, and neither the Grantee nor any of the Grantee's successors or assigns
shall thereafter have any further rights or interests in such shares,
certificates, dividends and distributions.  If certificates containing
restrictive legends shall have theretofore been delivered to the Grantee, such
certificates shall be returned to the Company, complete with any necessary
signatures or instruments of transfer.

For purposes of this Agreement, “Cause” means (i) any actions or omissions by
the Grantee representing a fraud or willful misconduct against the Company or an
Affiliate of the Company, (ii) commission by the Grantee of any felony, (iii)
any violation by the Grantee of any material written policy of the Company, (iv)
any failure by the Grantee to perform or satisfy any of his or her duties or
obligations to the Company or any Affiliate of the Company or any grossly
negligent or reckless disregard of any such duties or obligations, or (v) any
failure by the Grantee to devote his or her full working-time and attention
(other than due to physical or mental incapacity or customary and reasonable
time off for vacations and holidays) to the performance of his or her duties to
the Company and its Affiliates, provided, however, that upon written notice from
the Company of a violation of clause (iv) or (v), the Grantee shall be given 15
days from the delivery of such notice to cure such violation to the satisfaction
of the Company.





3

--------------------------------------------------------------------------------

 



Section 3.        Miscellaneous

(a)        Notices.  Any and all notices, designations, consents, offers,
acceptances and any other communications provided for herein shall be given in
writing and shall be delivered either personally or by registered or certified
mail, postage prepaid, which shall be addressed, in the case of the Company to
the Corporate Counsel of the Company at the principal office of the Company and,
in the case of the Grantee, at the address most recently on file with the
Company.

(b)        No Right to Continued Service.  Nothing in the Plan or in this
Agreement shall confer upon the Grantee any right to continue in the service of
the Company or shall interfere with or restrict in any way the right of the
Company, which is hereby expressly reserved, to terminate the Management
Agreement at any time for any reason whatsoever, with or without “cause” (as
defined in the Management Agreement).

(c)        Bound by Plan.  By signing this Agreement, the Grantee acknowledges
that the Grantee has received a copy of the Plan and has had an opportunity to
review the Plan and has agreed to be bound with respect to all the terms and
provisions of the Plan.

(d)        Successors.  The terms of this Agreement shall be binding upon and
inure to the benefit of the Company, its successors and assigns, and of the
Grantee and the Grantee’s successors and assigns.

(e)        Invalid Provision.  The invalidity or unenforceability of any
particular provision thereof shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision had been omitted.

(f)        Modifications. No change, modification or waiver of any provision of
this Agreement shall be valid unless the same be in writing and signed by the
parties hereto.

(g)        Entire Agreement.  This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereto.

(h)        Governing Law; Venue.  This Agreement and the rights of the parties
hereunder shall be construed and determined in accordance with the laws of the
State of Maryland, without giving effect to any choice or conflict of law
provision or rule (whether of the State of Maryland or any other jurisdiction)
that would cause the laws of any jurisdiction other than the State of Maryland
to be applied.  The parties hereto agree that jurisdiction and venue in any
suit, action,





4

--------------------------------------------------------------------------------

 



or proceeding brought by any party pursuant to the Plan, this Agreement or the
transactions contemplated hereby whether in contract, tort, equity, or
otherwise, shall properly and exclusively lie in the State of Connecticut
Superior Court in Stamford, Connecticut, and any state appellate court therefrom
within the State of Connecticut (or, if the State of Connecticut Superior Court
in Stamford, Connecticut, declines to accept jurisdiction over a particular
matter, any state or federal court within the State of Connecticut).  Each party
also agrees not to bring any suit, action or proceeding, arising out of or
relating to the Plan, this Agreement or the transactions contemplated hereby
whether in contract, tort, equity, or otherwise, in any other court (other than
upon the appeal of any judgment, decision or action of any such court located in
the State of Connecticut or, as applicable, any federal appellate court that
includes the State of Connecticut within its jurisdiction).  By execution and
delivery of this Agreement, each party irrevocably submits to the jurisdiction
of such courts for itself and in respect of its property with respect to such
suit, action or proceeding.  The parties irrevocably agree that venue would be
proper in such court, and hereby waive any objection that any such court is an
improper or inconvenient forum for the resolution of such suit, action or
proceeding.

(i)         Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.

(j)         Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

5

--------------------------------------------------------------------------------